     Case 3:15-cv-01588-JLS-BGS Document 8 Filed 11/19/20 PageID.39 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RALPH DARNELL REDD,                                Case No.: 3:15-cv1588-JLS-BGS
12                                     Plaintiff,
                                                        ORDER DENYING MOTION FOR
13   v.                                                 APPOINTMENT OF ATTORNEY
14   GOLDEN HILL SUBACUTE AND
     REHABILITATION CENTER; and                         (ECF No. 7)
15
     SHARP MEMORIAL HOSPITAL,
16                                  Defendants.
17
18
19         Plaintiff Ralph Darnell Redd, currently incarcerated at Federal Correctional
20   Institution located in Mendota, California, and proceeding pro se, has filed a Motion for
21   Appointment of Attorney (ECF No. 7).
22         On July 16, 2015, Plaintiff filed a civil rights complaint (“Compl.”) pursuant to 42
23   U.S.C. § 1983, along with an application to proceed in forma pauperis. (ECF Nos. 1, 2.)
24   On July 29, 2015, Plaintiff submitted correspondence to this Court that indicated that he
25   intended to file an amended complaint in Redd v. Golden Hill, et al., S.D. Cal. Civil Case
26   No. 15cv0880 BEN (NLS), rather than a new and separate action. (See ECF No. 4.) On
27   August 10, 2015, this Court dismissed the Complaint and directed the Clerk of Court to
28   file the Complaint as an Amended Complaint in Redd v. Golden Hill, et al., S.D. Cal. Civil

                                                    1
                                                                              3:15-cv1588-JLS-BGS
     Case 3:15-cv-01588-JLS-BGS Document 8 Filed 11/19/20 PageID.40 Page 2 of 2



 1   Case No. 15cv0880 BEN (NLS). (See ECF No. 5.)
 2         On November 17, 2020, Plaintiff submitted the present Motion for Appointment of
 3   Attorney. Because well over five years have passed since Plaintiff’s case was closed, the
 4   Court declines to reopen Plaintiff’s case. If Plaintiff would like to pursue an alleged civil
 5   rights violation under 42 U.S.C. § 1983, he must (1) submit a new Complaint, which will
 6   be opened as a new case and given a new case number, and (2) pay the requisite $5.00
 7   filing fee or move to proceed in forma pauperis in that new case.
 8         Accordingly, this action REMAINS DISMISSED. This case remains CLOSED.
 9         IT IS SO ORDERED.
10   Dated: November 19, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                3:15-cv1588-JLS-BGS
